NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



LORNE PETERSON,                    )
                                   )
            Petitioner,            )
                                   )
v.                                 )                   Case No. 2D18-1576
                                   )
JULIE L. JONES, SECRETARY, FLORIDA )
DEPARTMENT OF CORRECTIONS,         )
                                   )
            Respondent.            )
___________________________________)

Opinion filed October 31, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Donald G. Jacobson,
Judge.

Lorne Peterson, pro se.

Gayla Grant, Assistant General Counsel,
Department of Corrections, Tallahassee,
for Respondent.



PER CURIAM.

              Denied.




SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.